DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Rejoinder of Restricted Inventions in View of Allowance
01.	Claims 1 and 19 are allowable.
Claim 8, previously withdrawn from consideration due to a restriction requirement, requires all the limitations of allowable claim 1. 
Pursuant to the procedures set forth in M.P.E.P. § 821.04(a), therefore, the Restriction Requirement between species generically depending from claim 1, as set forth in the 9/16/2021 Office Action, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01. 
Examiner’s Statement of Reasons for Allowance
02.	Claims 1-11, 19, and 20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 1 is allowed because the prior art of record neither anticipates nor renders obvious: 
a first stack comprising a magnetic insulating material and a transition metal dichalcogenide; a second stack comprising a magnetic insulating material and a transition metal dichalcogenide, wherein the first and second stacks are separated by an insulating material; a magnet adjacent to the transition metal dichalcogenides of the first and second stacks, and also adjacent to the insulating material; and a magnetoelectric material adjacent to the magnet,
as the underlined limitations are specifically structured, and as they are interrelated with each other. 
Independent product claim 19 is allowed because the prior art of record neither anticipates nor renders obvious: 
a memory; a processor coupled to the memory, the processor including a spin filter device comprising: a first stack comprising a magnetic insulating material and a transition metal dichalcogenide; a second stack comprising a magnetic insulating material and a transition metal dichalcogenide, wherein the first and second stacks are separated by an insulating material; a magnet adjacent to the transition metal dichalcogenides of the first and second stacks, and also adjacent to the insulating material; and a magnetoelectric material adjacent to the magnet; and a wireless interface configured to communicate with another device, 
as the underlined limitations are specifically structured, and as they are interrelated with each. 
Although various prior art references (see, for example, Lin '6208 and Lin '6662) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claims 1 and 19, as these limitations are specifically structured and as they are interrelated with each other and with other limitations of the claims.
CONCLUSION
03.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814